—In a negligence action to recover damages for personal injuries, etc., the defendant Angela M. Sheehan appeals from an order of the Supreme Court, Nassau County (Feuerstein, J.), dated June 6, 1996, which denied her motion for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is affirmed, with costs.
The plaintiff Edna Shohet and the appellant, Angela M. Sheehan, were involved in an automobile accident on the Cross Island Parkway in the early morning hours of March 30, 1990. It was raining when the accident took place and the roadway was slick. As a result of the accident the appellant’s automobile came to rest on an exit ramp, blocking the left portion of the exit lane in its entirety as well as part of the right portion of the exit lane. Thereafter, a third automobile approached the same exit lane, swerved to avoid colliding with the appellant’s automobile, drove onto the grassy meridian separating the exit lanes and the main highway, and ultimately struck the plaintiff.
There is no merit to the appellant’s contention that she was entitled to summary judgment dismissing the complaint insofar as asserted against her on the ground that the second incident *574was a superseding event and the proximate cause of the injured plaintiffs injuries. "Where the acts of a third person intervene between the defendant’s conduct and the plaintiffs injury, the causal connection is not automatically severed. In such a case, liability turns upon whether the intervening act is a normal or foreseeable consequence of the situation created by the defendant’s negligence” (Derderian v Felix Contr. Corp., 51 NY2d 308, 315; see also, Huber v Malone, 229 AD2d 469). Where, as here, questions exist concerning what is foreseeable or normal the issues are for the fact-finder to resolve (see, Cruz v City of New York, 218 AD2d 546, 548; Betancourt v Manhattan Ford Lincoln Mercury, 195 AD2d 246, 250). Mangano, P. J., Pizzuto, Krausman and Luciano, JJ., concur.